Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of 4/15/22 has been entered.  Claims 9 and 12-23 are pending.

1.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.     Claims 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.     It is unclear what is required by the instant claim 17 recitations “(I) melt-kneading a cellulose-fiber-adhering polyolefin thin film piece in the presence of water, subsequently mixing an obtained melt-kneaded product with a polypropylene resin, and kneading an obtained mixture” and “(III) melt-kneading at least one of a polyolefin laminated paper and a beverage or food beverage/food pack formed from this polyolefin laminated paper in the presence of water, subsequently mixing an obtained melt-kneaded product with a polypropylene resin, and kneading an obtained mixture”.  It is particularly not clear if the subsequently mixed obtained melt-kneaded product is required to be the melt-kneaded cellulose-fiber-adhering polyolefin thin film piece in the presence of water in the first instance of “an obtained melt-kneaded product” and the melt-kneaded at least one of a polyolefin laminated paper and a beverage or food beverage/food pack formed from this polyolefin laminated paper in the presence of water in the second instance of “an obtained melt-kneaded product” or if the claimed obtained melt-kneaded products may be some other melt-kneaded products obtained from other sources.  The deletion of “this” coupled with the lack of any description of the obtained melt-kneaded products adds to the lack of clarity.  The melt-kneaded cellulose-fiber-adhering polyolefin thin film piece in the presence of water and the melt-kneaded at least one of a polyolefin laminated paper and a beverage or food beverage/food pack formed from this polyolefin laminated paper in the presence of water are not described as an obtained melt-kneaded product in the instant claims.  The instantly claimed recitations of “an obtained melt-kneaded product” appears to read on any obtained melt-kneaded product due to the recitation of “an” rather than “the”.  There is no clear indication that the recitations of “an obtained melt-kneaded product” necessarily refers back to the melt-kneaded cellulose-fiber-adhering polyolefin thin film piece in the presence of water in the first instance of “an obtained melt-kneaded product” and the melt-kneaded at least one of a polyolefin laminated paper and a beverage or food beverage/food pack formed from this polyolefin laminated paper in the presence of water in the second instance of “an obtained melt-kneaded product”.  The scope of claim 17 and the claims depending therefrom is therefore not clear.

For examination purposes, the claims will be interpreted as reading on both interpretations noted above.

3.      Claims 9 and 12-16 are allowable over the prior art considered.
      
         The prior art does not disclose the inventions of the instant claims 9 and 12-16 and does not provide proper motivation to modify the prior art inventions into those of the instant claims 9 and 12-16.

4.      Claims 17-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art does not disclose the inventions of the instant claims 17-23 and does not provide proper motivation to modify the prior art inventions into those of the instant claims 17-23.

5.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762